
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 140
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Clay submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  commemorative postage stamp should be issued to honor Wilton
		  Wilt Chamberlain.
	
	
		Whereas Wilt Chamberlain is considered one of the world’s
			 all-time greatest basketball players;
		Whereas Wilt Chamberlain was born on August 21, 1936, in
			 Philadelphia, Pennsylvania, and was raised 1 of 9 children by William and
			 Olivia Chamberlain;
		Whereas Wilt Chamberlain averaged over 30 points per game
			 during his college career and was twice selected to All-American teams;
		Whereas in 1959, Wilt Chamberlain joined the NBA's
			 Philadelphia Warriors and was named Rookie of the Year and Most Valuable
			 Player, the first person to receive both awards in the same season;
		Whereas in the 1961–62 season, Wilt Chamberlain averaged
			 50.4 points per game and scored 100 points in a single game;
		Whereas Wilt Chamberlain left the NBA as the all-time
			 leader in points scored (over 30,000) and rebounds (over 22,000), with 4 Most
			 Valuable Player awards and more than 40 league records; and
		Whereas Wilt Chamberlain will forever be remembered as one
			 of the most dominant players ever to grace a basketball court: Now, therefore,
			 be it
		
	
		That—
			(1)the United States Postal Service should
			 issue a commemorative stamp honoring Wilton Wilt Chamberlain;
			 and
			(2)the Citizens’ Stamp
			 Advisory Committee should recommend to the Postmaster General that such a stamp
			 be issued.
			
